Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 08/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1 recites the limitation "the silicon dioxide layer " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lenes et al (WO2017058011), and further in view of Kamins et al (Pat No 4160985) or alternatively in view of Kamins et al (Pat No 4160985) and Ha et al (PG Pub 20160155866).
Regarding claim 1, Lenes et al teaches a solar cell comprising:
A silicon substrate 100 [fig 4].
on a surface of the silicon substrate a layer stack comprising a thin oxide layer 13 and a polysilicon layer 30, the silicon dioxide layer being arranged as a tunnel oxide layer in-between said surface of the silicon substrate 100 and the polysilicon layer 30 ; the solar cell being provided with metal contacts 102 arranged on the layer stack locally penetrating into the polysilicon layer [fourth embodiment paragraph fig 4]; wherein the silicon substrate is provided at the side of said surface with a dopant species that creates a dopant profile of a first dopant species of a first conductivity type in the silicon substrate [fourth embodiment paragraph fig 4 7]
at a depth of at least 200nm within the silicon substrate, having a dopant level of 1x1017atoms/cm3 [fig 7].
Lenes et al teaches the dopant profile as claimed, but Lenes et al does not teach the maximal dopant level as claimed.
Kamins et al teaches a solar cell having substrate having a gradient concentration where the maximal dopant level being from 1018 to 1019cm-3 [fig 2 3 col2 lines 32-68 col3 lines 1-18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the maximal dopant level of the substrate of Lenes et al to be the same of Kamins et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Para 12 of instant application shows due to the specific doping profile of the layer stack including dopant profile tail, the application of FT contacts on these doped polySi/oxide stacks only has very limited resulting recombination at the location of the interface, also when at some points metal is in direct contact with the silicon wafer (i.e., even without separating layer of interfacial oxide or polySi between the metal and wafer). Also, para 34 of the instant application shows the fire-through annealing step is carried out under conditions such that the metal contacts do not penetrate into the silicon dioxide layer or the silicon substrate. Alternatively, the fire-through annealing step results in metal contacts locally penetrating the polySi or the thin oxide and touching the silicon substrate, resulting in local direct contacts between the metal and the silicon substrate. Lenes teaches the metal contacts 102 is fired through metal pastes penetrate through the dielectric during a belt-furnace firing step and the substrate has the claimed doping profile. Thus, it is considered that the metal contacts are fire-through metal contacts that locally fully penetrate the polysilicon as well as the thin oxide, resulting in local contacts between the metal and the silicon substrate, such that the metal contacts are locally in direct contact with the silicon substrate.
Or alternatively:
Modified Lenes et al teaches the metal contact being fired after print screening, but modified Lenes et al does not teach the metal contact being fired through.
	Ha et al teaches a solar cell comprising a metal contact where the metal contact is formed by screen printing and then fire through contact [para 350].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the metal contacts of modified Lenes et al to be fired through as taught by Ha et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
	
Para 12 of instant application shows due to the specific doping profile of the layer stack including dopant profile tail, the application of FT contacts on these doped polySi/oxide stacks only has very limited resulting recombination at the location of the interface, also when at some points metal is in direct contact with the silicon wafer (i.e., even without separating layer of interfacial oxide or polySi between the metal and wafer). Also, para 34 of the instant application shows the fire-through annealing step is carried out under conditions such that the metal contacts do not penetrate into the silicon dioxide layer or the silicon substrate. Alternatively, the fire-through annealing step results in metal contacts locally penetrating the polySi or the thin oxide and touching the silicon substrate, resulting in local direct contacts between the metal and the silicon substrate. Modified Lenes et al teaches the metal contacts 102 is fired through contact and the substrate has the claimed doping profile. Thus, it is considered that the metal contacts are fire-through metal contacts that locally fully penetrate the polysilicon as well as the thin oxide, resulting in local contacts between the metal and the silicon substrate, such that the metal contacts are locally in direct contact with the silicon substrate.
Regarding claim 2, modified Lenes et al teaches the polysilicon layer is provided with a second dopant species of the first conductivity type having a dopant level in the polysilicon layer above the maximal dopant level in the silicon substrate [fig 7 page 3 lines 26-34).
Regarding claim 3, modified Lenes et al teaches the dopant level in the polysilicon layer being between about 1020 to 3x1020 [fig 7].
Regarding claim 4, modified Lenes et al teaches the dopant level has a decreasing gradient between the polysilicon layer and the silicon substrate, across the silicon dioxide layer [fig 7].
Regarding claim 5, modified Lenes et al teaches the maximal dopant level in the silicon substrate is measured at about 50 nm below the interface of the silicon dioxide layer and the substrate [fig 7 curve 900C].
Regarding claim 6, modified Lenes et al the depth of the dopant profile to the dopant level of 1017 atoms/cm3 is between about 200 nm and about 1 micron [fig 7].
Regarding claim 7, the layer stack further comprises an hydrogen-rich dielectric coating layer (passivation layer SiNx:H 80) on the surface of the polysilicon layer facing away from the silicon substrate [page 20 lines 2-5].
Regarding claim 8, modified Lenes et al teaches the hydrogen rich coating layer is selected from a group comprising a SiNx:H layer and an Al2O3 layer [page 20 lines 2-5].
Regarding claim 9, modified Lenes et al teaches the metal contacts are fire-through contacts, which penetrate during the firing step through a dielectric coating layer and into the polysilicon layer and are based on a fire-through metal paste.
Regarding claim 11, Since modified Lenes et al teaches the claimed dopant profile and structure, it is considered that  the dopant profile in the silicon substrate as function of depth in the silicon substrate is described by a Gaussian profile with the maximal dopant level positioned in the silicon substrate at a first distance from the interface of the silicon substrate and the thin oxide layer, and the maximal dopant level of the first dopant species in the silicon substrate is lower than an average dopant level of the second dopant species in the polysilicon layer by a factor of three or more.
Regarding claim 12, modified Lenes et al teaches the second dopant species in the polysilicon layer is identical to the first dopant species in the silicon substrate (same dopant Galium, Boron) (page 3 lines 26-34)
Regarding claim 14, modified Lenes et al teaches the thickness of the polysilicon layer having thickness of 20-50nm [page 6 lines 27-29]
Regarding claim 15, modified Lenes et al teaches the thickness of the thin oxide layer being 3nm [page 12 lines 25-28].
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenes et al (WO2017058011), and Kamins et al (Pat No 4160985) or alternatively in view of Kamins et al (Pat No 4160985) and Ha et al (PG Pub 20160155866) and further in view of Rana et al (PG Pub 20100075485).
Regarding claim 13, modified Lenes et al teaches the substrate being p type or n-type, but modified Lenes et al does not teach the first and second dopant species being phosphorous.
Rana et al teaches a solar cell having phosphorous dopant being diffused into the substrate [para 5]

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second dopant species of modified Lenes to be Phosphorous as taught by Rana et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726